Citation Nr: 0520575	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-12 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to the payment or reimbursement of the cost of 
unauthorized medical treatment and services rendered at a 
private facility from June 30 to July 3, 2003.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to March 
1970.

This appeal arose from a September 2003 rating decision of 
the Indianapolis, Indiana, Department of Veterans (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  The veteran testified at a personal 
hearing at the RO in June 2004.  In March 2005, the Board of 
Veterans' Appeals (Board) remanded this case so that a Video 
Conference hearing with the Board could be scheduled.  The 
veteran testified before the undersigned via a Video 
Conference hearing in May 2005.


FINDINGS OF FACT

1.  Service connection is in effect for post traumatic stress 
disorder (PTSD), evaluated as 50 percent disabling and 
bilateral hearing loss, evaluated as 10 percent disabling.

2.  On June 26, 2003, the veteran was treated at a VA 
facility for complaints that his food tasted salty; he and 
his physician agreed to discontinue his Nortriptyline.  His 
symptoms persisted and he discontinued all his psychiatric 
medications.  He was irritable, sad, and had suicidal 
ideation; he was advised to seek treatment at the clinic or 
the emergency room if his suicidal thoughts worsened.

3.  The veteran presented at a private hospital on June 30, 
2003 with a two week history of weakness and dry mouth.  He 
was noted to be despondent and was treated for his 
psychiatric complaints.

4.  A VA medical center was feasibly available when the 
veteran sought treatment at the private hospital in question 
on June 30, 2003.  

5.  Treatment at a VA medical center had not been refused on 
June 30, 2003, and the evidence does not show that it would 
have been refused.  

6.  The evidence does not show that an attempt to use the VA 
medical center on June 30, 2003, would have been unreasonable 
or impracticable. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from care provided at a non-VA 
facility from June 30 to July 3, 2003 have not been met.  
38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that because the instant appeal is 
governed by the provisions of chapter 17 of title 38 of the 
United States Code, neither the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, nor 
the implementing regulations of the VCAA codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004) 
are not applicable to the veteran's claim.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  










Applicable laws and regulations

In general, to establish eligibility for payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a)  The care and services rendered were either:

(1)  for an adjudicated service-connected disability, or

(2)  for a nonservice-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or

(3)  for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or

(4)  for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. 
§ 17.48(j); and

(b)  The services rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c)  No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2004); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

The United States Court of Appeal for Veterans Claims (CAVC) 
has held that, given the use by Congress of the conjunctive 
"and" emphasized in the above paragraph, "all three 
statutory requirements would have to be met before 
reimbursement could be authorized."  Malone v. Gober, 10 
Vet. App. 539, 542 (1997).  

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1002 (2004).  Section 1725 was enacted as part of 
the Veterans Millennium Health Care and Benefits Act, Pub. L. 
No. 106-177, 113 Stat. 1556.  To be eligible for 
reimbursement under this Act the veteran has to satisfy all 
of the following conditions:

(a)  The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b)  The claim for payment of reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions or serious dysfunction of any 
bodily organ or part);

(c)  A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d)  The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e)  At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g)  The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h)  * * * * *

(i)  The veteran is not eligible for reimbursement under 
38 U.S.C.A. § 1728 for the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment or reimbursement 
for emergency treatment to a limited group of veterans, 
primarily those who receive emergency treatment for a 
service-connected disability).

See 38 C.F.R. § 17.1002 (2004).


Factual background

A June 26, 2003, VA treatment note indicated that the veteran 
had spoken to his physician on the telephone.  The veteran 
complained that everything tasted salty.  A mutual decision 
was reached to discontinue his Nortripatyline to see if that 
would have an effect on his complaints, or if that did not 
work, discontinuing other medications would be considered.  
The veteran reported that it had not resolved his symptoms, 
so he had stopped all of his medications.  He was now 
complaining that he could not eat, that ingestion of anything 
made him nauseous.  His mood was described as sad, irritable, 
and he stated that he was mad at the world.  He was tearful 
and had nightmares, as well as suicidal thoughts, although he 
had no immediate plan.  He stated that he was trying to keep 
himself busy at home in the yard and that he usually golfed 
on Mondays.  He stated that he would inform his health care 
provider if his suicidal thoughts worsened, and that he would 
call the clinic during business hours or go to the emergency 
room after-hours.  It was decided not to restart any 
medications until the following week, so that his system 
would be rid of medications.  His diagnosis was PTSD.

On June 30, 2003, the veteran presented at Community North 
Hospital with complaints of weakness and a dry mouth, which 
he said had been present for several weeks.  He was 
discharged to the Indiana Heart Hospital on July 1, 2003, for 
cardiac treatment, and after testing was completed, he was 
discharged from Indiana Heart Hospital and readmitted to 
Community North Hospital on July 1, 2003.  He was discharged 
on July 3, 2003.  

When he was admitted on June 30, 2003, it was noted that he 
had been treated for PTSD since the 1980's and had been on 
several different medications.  He was taken off his 
medications in the belief that these could have been causing 
his various complaints, to include dry mouth.  He had been 
given two doses of Wellbutrin to alleviate any anti-
depressant withdrawal symptoms.  His symptoms did not improve 
after being taken off his medications.  His primary physician 
suggested that he also stop taking Altace; this also did not 
improve his symptoms.  He was admitted voluntarily in order 
to treat his complaints of despondency.  These records 
indicate that the veteran's primary insurance was Blue Cross.  
He was also noted to be receiving a lot of treatment at VA.  
He was diagnosed with uncontrolled hypertension, myalgias of 
the lower extremities, azotemia, and dry mouth (which was 
likely related to one of his anti-depressant/anti-psychotic 
medications).  

When the veteran was discharged on July 1, 2003, he was 
diagnosed with PTSD, major depression, coronary artery 
disease, status-post myocardial infarction, and stent 
placement, and hypertension.  

In September 2003, a reviewer noted that the veteran had been 
treated for a service-connected condition but that the 
treatment was not so emergent that he could not have gone to 
VA.  An October 2003 reviewer indicated that the veteran's 
condition was adjunct to a service-connected disability and 
that it was emergent.

A private physician commented in December 2003 that the June 
2003 hospitalization was for an emergency.  The veteran was 
noted to have a long history of depression and PTSD.  His 
symptoms had escalated to the point in June 2003 that he was 
anorectic and acutely suicidal.  It was felt that it was best 
for him to seek emergency treatment and admission, if needed, 
to a psychiatric unit.  

A January 2004 reviewer noted that Blue Cross was the 
veteran's primary insurer.  It was also stated that there was 
no indication that anyone had tried to contact VA prior to 
admission to the private facility.

The veteran testified at the RO in June 2004.  He stated that 
his private insurance had paid for the cardiac consultation 
in July 2003, but that VA should pay for his psychiatric 
treatment.  He stated that he had been admitted on an 
emergency basis for treatment of his psychiatric condition.  
He stated that a nurse at VA had taken him off his 
medications and that his disability had then worsened to the 
point that he needed emergency treatment.  He stated that he 
had not wanted to seek treatment at VA; he commented that it 
was their discontinuance of his medication that had made him 
worse and that he had heard "horror stories" about 
inpatient care at VA.  

The veteran then testified before the undersigned in May 
2005.  He stated that a VA nurse practitioner had taken him 
off his medications, which had led to his becoming so 
depressed that he could not eat or drink.  He became so ill 
that his private physician recommended immediate treatment at 
a private facility.  He again stated that he had not wanted 
to be treated by VA because of stories that he had heard 
about their treatment.  He also stated that VA requires that 
a patient be stabilized prior to admission at their facility.  
The veteran's representative indicated that an attempt would 
be made to find a written statement of this policy (no such 
written policy was found however).

The veteran's representative wrote a letter dated May 2005 in 
which he wrote that he had spoken to someone at the VA 
Medical Center who had told him there was not a written 
policy of VA not receiving trauma cases.  He stated that 
someone at the patient advocate office had told him that the 
VA Medical Center did not have the resources necessary to 
operate a trauma center.  


Analysis

After a careful review of the evidence of record, it is found 
that entitlement to the payment or reimbursement of the cost 
of unauthorized medical treatment and services rendered at a 
private facility from June 30 to July 3, 2003 is not 
warranted.  As noted, to be eligible for payment pursuant to 
38 C.F.R. § 17.120, all the criteria set forth in this 
regulation must be met.  The evidence does indicate that the 
veteran was treated for complaints related to medication 
taken for a service-connected disability, namely PTSD.  
However, the evidence does not indicate that the services of 
the private facility were rendered in a medical emergency of 
such a nature that delay would have been hazardous to life or 
health.  A June 30 consultation report clearly stated that 
the veteran's symptoms had been present for several weeks.  
As a consequence, it is determined that under 38 C.F.R. 
§ 17.120(b), the veteran's complaints were not emergent at 
the time of the June 30, 2003, hospitalization.  

Even if it were determined that the services rendered on June 
30, 2003, were emergent under 38 C.F.R. § 17.120(b), the 
veteran's claim would still have to be denied under 38 C.F.R. 
§ 17.120 (c).  Regarding the question of whether there were 
VA facilities available to treat the veteran on June 30, he 
stated at his May 2005 personal hearing that the VA was 
approximately the same distance from his home as the private 
facility.  Thus, it must be determined that going to the VA 
hospital instead of the private facility would not have 
resulted in a delay that would have been hazardous to his 
life or health.  There was clearly a VA facility that was 
feasibly available.  The evidence does not show that 
attempting to use the VA facility before the private facility 
or obtaining VA authorization would not have been reasonable, 
sound, wise, or practicable.  

There is no suggestion that prior authorization from VA could 
not have been obtained; rather, the records did not indicate 
that any attempt was ever made to contact VA at the time.  
There was also no indication that treatment by VA would have 
been refused; in fact, the veteran's VA physician had noted 
in the June 26, 2003, telephone conversation with the veteran 
that he should go to the VA emergency room if his suicidal 
thoughts or depression worsened.  Although the veteran's 
representative stated at the May 2005 hearing that there was 
a VA policy requiring that patients be stabilized prior to 
admission to VA facilities, no such written policy could be 
found.  Also, the representative confirmed by letter later 
that month that there was no written policy of VA not 
accepting trauma cases.  As noted above, the evidence shows 
that there were VA facilities feasibly available.  As the 
evidence does not show that attempting to use them beforehand 
would have been unreasonable, or that VA treatment would have 
been refused, the veteran's claim to establish entitlement to 
payment or reimbursement under 38 C.F.R. § 17.120 must be 
denied.  

The veteran also does not meet the criteria for reimbursement 
or payment under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1002 (2004).  This law and these regulations allow 
for payment or reimbursement for emergency services for 
nonservice-connected conditions in a non-VA facility.  As 
already noted, the veteran was treated for a service-
connected disorder; therefore, these provisions would not 
apply to the veteran's claim.  

Although the Board is sympathetic to the veteran's claim, the 
facts do not support granting it.  In determining whether a 
claimed benefit is warranted, VA must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  In this case, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  In short, the veteran has not met the 
criteria for payment or reimbursement of unauthorized medical 
expenses resulting from his treatment at a private facility 
between June 30 and July 3, 2003.


ORDER

Entitlement to the payment or reimbursement of the cost of 
unauthorized medical treatment and services rendered at a 
private facility from June 30 to July 3, 2003 is denied.



	                        
____________________________________________
	WILLIAM STEYN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


